Citation Nr: 1532329	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bladder, testicular, and urethra cancers.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955 and from August 1956 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied entitlement to service connection for any cancerous condition, to include prostate, bladder, urethra, and testicular cancers.  

In June 2015 the Veteran informed VA of a change of address to Washington, DC.  As a result, this matter is now appropriately before the Washington, DC RO.

The Board has split the original claim of entitlement to service connection to prostate, bladder, testicular, and urethra cancers accordingly, as the evidence of record supports a grant of service connection for prostate cancer and necessitates a remand for additional evidence for the other conditions, as explained below.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bladder, testicular, and urethra cancers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served at the Udorn Royal Thai Air Force (RTAF) Base from June 14, 1970 to June 14, 1971.

2.  The Veteran served as a Radio and Television Production Specialist, and resolving reasonable doubt in his favor, was exposed to herbicides while serving at Udorn RTAF Base.
 
3. The Veteran has a current diagnosis of prostate cancer, which became manifest after service to a degree of 10 percent or more.

CONCLUSION OF LAW

Prostate cancer may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for prostate cancer.  He contends that while assigned to Udorn RTAF base in Thailand as a radio and television specialist, the radio station on base was destroyed by a reconnaissance aircraft during an emergency landing.  As a result, the radio unit was transferred to a position near the perimeter of the Udorn base.  As a result, he claims that he should be given the presumption of exposure to herbicides. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

To establish entitlement to service-connected compensation benefits, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365 .

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Prostate cancer is one of the listed diseases. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Turning to the Veteran's contention, personnel records confirm that he was stationed at Udorn RTAF base from June 1970 to June 1971, and served as a TV Program Director and Radio/Television Production Specialist.  As previously stated, the Veteran contends that an emergency crash landing by a reconnaissance aircraft destroyed the radio building while he was stationed at Udorn, resulting in a new or temporary radio building being constructed near the perimeter of the base.  A MACV Office of Information Monthly Summary report for April 1970 documents an April 10, 1970 crash of a "U.S. Air Force RF-4 reconnaissance aircraft....As a result of the crash, nine officers' quarters buildings, one officers' quarters trailer, and a radio building were destroyed and one additional building was damaged."  

The Board notes the April 2015 Joint Service Records Research Center (JSRRC) report concluding that the evidence of record does not establish herbicide exposure for this Veteran.  The Board further notes that records submitted by the Veteran do not document that a new radio building was built near the perimeter of the base or on Freedom Highway, as alleged by the Veteran.
However, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was exposed to herbicides, and as a result, the Veteran shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Ortiz, supra.  The Veteran has consistently alleged that he was stationed near the perimeter as a result of the April 1970 crash.  While there are no records documenting the construction of a new radio building near the perimeter of the base, there is no evidence of record suggesting otherwise, and the Board finds no reason to doubt the credibility of the Veteran.  In addition, the Veteran's contention is at least in part supported by the April 1970 MACV Office of Information Monthly Summary documenting the crash that destroyed a radio building.  While the RO had noted that the crash occurred in April 1970, prior to the Veteran's June 1970 assignment to Udorn RTAF Base, the Board does not find this to be inconsistent with the Veteran's contention as it is quite possible that it took more than two months to reconstruct the original radio building or take other relevant action.

In sum, there is at least an approximate balance of positive and negative evidence of record as to the Veteran's assertions regarding exposure to herbicides, and there is evidence that he has a current diagnosis of prostate cancer.  As a result, service connection for prostate cancer on a presumptive basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.309(e); Ortiz, supra.(Fed. Cir. 2001).


ORDER

Entitlement to service connection for prostate cancer is granted.


REMAND

With respect to the Veteran's service connection claims for bladder, testicular, and urethra cancers, the Board finds that a VA examination is necessary in order to properly adjudicate the claims.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).
The Board notes that these cancers are not diseases listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether the Veteran's claimed bladder, testicular, and urethra cancers are etiologically related to his in-service herbicide exposure, which has already been conceded as discussed above due to his service around the perimeter of the Udorn RTAF base, is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran pursuant to his service connection claims on remand secondary to herbicide exposure.  Request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

 If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to provide a diagnosis of all potentially relevant cancers and an opinion as to the etiology of any diagnosed condition.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The examiner must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should:  

a) Provide a diagnosis of any cancer or other condition potentially relevant to the Veteran's claimed bladder, testicular, and urethra cancers.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed cancer or condition is causally or etiologically related to the Veteran's period of active service.

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed cancer or condition was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report. In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


